Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This office action response to the RCE fled on 04/14/2021.
3.	 Claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114
4.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Response to Arguments

5.                Applicant’s arguments/amendments filed on 04/14/2021 have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5-8,12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery  et al.  (US 10558541 B1) hereinafter referred as Chakkassery in view of Chen et al. (US 20150100955 A1) hereinafter referred as Chen.

Regarding claims 1,8 and 15, Chakkassery a computer-implemented method for altering an agent of a monitoring system, said method comprising: 
generating content information corresponding to said agent of said monitoring system ( [see col. 22 lines 30-40] when adding a new node, monitoring agent 282 may
apply one or more templates, such as a set of default Discovery Templates (Tomcat Template, HTTPD Template, F5 Template etc.),..existing templates can be customize and new custom discovery templates can be created (i.e. generating new templates /contents);

pushing said content information to said agent ([see col. 22 lines 35-40] existing templates can be customized, and new custom Discovery Templates can be created and/or 40 added the system);
utilizing said content information to alter said agent such that an altered agent is generated, and such that content driven service discovery and monitoring is enabled by said agent  ([col. 22 lines 44-50] the node/service discovered will be acknowledged as per the set of rules defined in Discovery Template. For example, if monitoring agent 282 determines that a new node/service satisfies all the rules for a Tomcat in Discovery Template, then it will be acknowledged as a Tomcat node/service and the further step of placing that node/service in Hierarchy Diagram will begin. Further, ([col 32 lines 39-43] 
Chakkassery  may not explicitly discloses said altered agent generated without requiring a complete update of said agent.  However, Chen discloses said altered agent generated without requiring a complete update of said agent ([see paragraphs 0050 and 0054] client downloads an incremental update package and upgrade and update the software according to the incremental update package.  It is unnecessary to download a complete full-installation package from the server, greatly reducing downloaded data volume when upgrading).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Chakkassery  and to include said altered agent generated without requiring a complete update of said agent using the teaching of Chen. One would have been motivated to do so in order to reduce downloading data volume when upgrading, therefore occupying less bandwidth when downloading and saving bandwidth, increasing the download success rate, and reducing the time consumed by upgrades and updates.

Regarding claims 7 and 14, Chakkassery  in view of Chen discloses claims 1 and 9 as recited above. Chakkassery  further discloses wherein said agent discovers new services based upon new content received by a monitoring server and wherein 
                                       
Regarding claims 5, 12 and 19, Chakkassery  in view of Chen discloses claims 1, 9 and 15 as recited above. Chakkassery  further discloses wherein said method utilizes a monitoring server, and said monitoring server obtains the capability to monitor a service by updating content on said monitoring server ([see col. 6 lines 1-13, col. 23 lines  19-22 and  col. 22 line 30-40 and 53-60]).

Regarding claims 6, 13 and 20, Chakkassery  in view of Chen discloses claims 1, 9 and 15 as recited above. Chakkassery  further discloses wherein said method utilizes a monitoring server, and said monitoring server configures said agent to monitor services based upon content updated to said monitoring server ([see col. 15 lines 23-26, col. 20 lines  26-33 and col.22 lines 30-40]).

8.	Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery  et al.  (US 10558541 B1) hereinafter referred as Chakkassery in view of Chen et al. (US 20150100955 A1) hereinafter referred as Chen and further in view of Apte et al. (US 20080189096 A1) hereinafter referred as Apte

Regarding claims 2, 9 and 16, Chakkassery  in view of Chen discloses service discovery capabilities are utilized content. Chen in view of Chakkassery  may not explicitly disclose without requiring the use of binary files. However, Apte discloses said service discovery capabilities are utilized as content and without requiring the use of binary files ([see paragraph 0027 and Abstract]) translator tool uses an MSI utility to package the translated deliverables into an installer.  The resulting set of install files are now in the target language and can be deployed without having to recompile any of the binary files (EXEs, DLLs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Chakkassery  in view of Chen and to include without requiring the use of binary files using the teaching of Apte. One would have been motivated to do so in order to facilitate translation of the software product into the multiple target human languages without requiring recompilation of the binary deliverables.

Regarding claims 3, 10 and 17, Chakkassery  in view of Chen discloses utilizes service monitoring capabilities and said service monitoring capabilities are utilized as content. Chen in view of Chakkassery  may not explicitly disclose without requiring the use of binary files. However, Apte discloses utilizes service monitoring capabilities and said service monitoring capabilities are utilized as content and without requiring the use of binary files ([see paragraph 0027 and Abstract]) translator tool uses an MSI utility to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Chakkassery  in view of Chen and to include without requiring the use of binary files using the teaching of Apte. One would have been motivated to do so in order to facilitate translation of the software product into the multiple target human languages without requiring recompilation of the binary deliverables.

Regarding claims 4, 11 and 18, Chakkassery  in view of Chen discloses utilizes service discovery capabilities and service monitoring capabilities and said service discovery capabilities and said service monitoring capabilities are utilized as content as recited above. Chen in view of Chakkassery  may not explicitly disclose without requiring the use of binary files. However, Apte discloses utilizes service discovery capabilities and service monitoring capabilities and said service discovery capabilities and said service monitoring capabilities are utilized as content ([see paragraph 0027 and Abstract]) translator tool uses an MSI utility to package the translated deliverables into an installer.  The resulting set of install files are now in the target language and can be deployed without having to recompile any of the binary files (EXEs, DLLs)).


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

06/01/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457                                                                                                                                                                                             

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457